In an action for a divorce and ancillary relief, the plaintiff wife appeals from so much of an order of the *721Supreme Court, Westchester County (Facelle, J.), entered June 19, 1989, as granted the defendant husband’s cross motion for a bifurcated trial.
Ordered that the order is reversed insofar as appealed from, as a matter of discretion, with costs, and the cross motion is denied.
It is well settled that bifurcation is generally disfavored in matrimonial actions, inasmuch as it raises the possibility of economic coercion and may necessitate that two protracted trials be held instead of one (see, Fiorella v Fiorella, 132 AD2d 643; see generally, Fridman v Fridman, 120 AD2d 491; Klepper v Klepper, 120 AD2d 154). The defendant contends that the Supreme Court properly granted his cross motion for bifurcation in view of the plaintiffs alleged pattern of dilatory conduct in prosecuting the action. However, the record fails to substantiate this assertion, as it contains no evidence demonstrating that the plaintiff has thwarted discovery proceedings. Moreover, there is no evidence to establish that the defendant has actively pursued discovery with regard to his counterclaim for divorce and equitable distribution (cf., Wald v Wald, 119 AD2d 569). Absent such a concrete showing that bifurcation is warranted in this case, the defendant’s cross motion should have been denied. Thompson, J. P., Kunzeman, Sullivan and Rosenblatt, JJ., concur.